Title: To Thomas Jefferson from Benjamin Smith Barton, 4 January 1793
From: Barton, Benjamin Smith
To: Jefferson, Thomas



Sir
Jan: 4th: 1793.

In consequence of your note, I have waited on Mr. Michaux. He assures me, that he will relinquish all thoughts of his journey to South-Carolina, and that he will engage in his scheme, as soon as you think proper. He seems much pleased with the prospect of having so valuable a guide, to Kaskaskia, as the one you have pointed out, and will be happy to have an opportunity of conversing with the Indian, whenever you shall appoint a time, for the purpose.
I have ventured, this morning, to be very explicit with my friend on the pecuniary head. He seems content to undertake the arduous  task (for such it, undoubtedly, is) with a very moderate assistance in the off-set. This assistance he does not even ask for until his arrival at Kaskaskia, where, he thinks, it would be p[roper] that he should have the “power” of drawing for the sum of One hundred guineas. Upon his return, he supposes (provided he shall make discoveries of any interesting importance) he shall be entitled to something handsome. In consequence of some conversation which I had with my uncle (Mr. D. Rittenhouse), last evening, I ventured to tell Mr. Michaux that I did not doubt his expectation would be gratified.
I shall be happy to have an opportunity of conversing with the Indian, on the subject of the journey. Meanwhile, I remain, with great respect, Sir, Your obliged and very humble Servant, &c.

B: S: Barton

